DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 7/25/2022 with respect to claim(s) 12-20 have been fully considered and found persuasive. This application contains 9 pending claims. Claim(s) 1-11 have been canceled. Claim(s) 12-20 have been added.

Allowable Subject Matter
Claim(s) 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 12 have been amended to overcome rejection indicated in in the interview (7/14/22). 
Regarding claim 12, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An electromagnetic induction type encoder comprising: “each of the plurality of conductors has projection portions, each of which projects toward each side of the measurement axis, wherein at least a part of each of the projection portions has a curve projecting in the measurement axis, wherein an end point of each of the projection portions angularly projects in the measurement axis direction, wherein the plurality of conductors are spaced from each other and are not connected to each other, in a region where the plurality of conductors are arrayed in the given interval … wherein the detection head has a receiver coil configured to be electromagnetically coupled with the second magnetic flux generated by the plurality of conductors and detect a phase of the second magnetic flux, wherein the receiver coil has periodical elements, each of which has a side at an end of the measurement axis, the side extending along a direction orthogonal to the measurement axis on a face of the detection head facing the scale, and wherein the receiver coil has a polygon shape having two sides that are vertical to the measurement axis.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 13-20 depend from independent claim 12 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868